Citation Nr: 0325315	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increase in a 10 percent rating for 
glomerulonephritis with arterial hypertension.

2.  Entitlement to a compensable evaluation for a parasitic 
intestinal infection (trichuriasis and necatoriasis).

3.  Entitlement to service connection for multiple sclerosis 
(MS).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a December 1993 RO decision that denied 
a claim for an increase in the 10 percent rating for service-
connected glomerulonephritis with arterial hypertension.  The 
appeal also arises from an April 2002 RO decision that denied 
a claim for a compensable evaluation for a service-connected 
parasitic intestinal infection (trichuriasis and 
necatoriasis), that denied a claim for service connection for 
MS, and that denied a claim for a TDIU rating.


FINDINGS OF FACT

1.  The veteran's service-connected glomerulonephritis with 
arterial hypertension is manifested by moderate chronic 
nephritis without renal insufficiency, and the need to use 
antihypertensive medication to keep diastolic blood pressure 
below 100.

2.  The veteran's service-connected parasitic intestinal 
infection (trichuriasis and necatoriasis) is currently 
asymptomatic.

3.  MS was first manifest more than 7 years after service, 
and was first diagnosed 20 years after service.  MS began 
years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by an 
established service-connected condition.

4.  The veteran's service-connected disabilities are 
glomerulonephritis with arterial hypertension (rated 30 
percent, pursuant to the current Board decision) and a 
parasitic intestinal infection involving trichuriasis and 
necatoriasis (rated 0 percent).  The service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for 30 percent rating for glomerulonephritis 
with arterial hypertension are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 
2002), § 4.115a, Diagnostic Code 7502 (1993), §§ 4.115a, 
4.115b, Diagnostic Code 7502 (2002).

2.  The criteria for a compensable rating for trichuriasis, 
necatoriasis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7324 (2002).

3.  MS was not incurred in or aggravated by service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from June 1966 
to March 1967.

Service medical records show that he was treated for gross 
hematuria in July 1966.  In November 1966, he complained of 
easy fatigability and flank pain.  On ocular examination in 
December 1966, there was no ocular disease; he had only mild 
convergence difficulty.  He was medically discharged from 
service due to chronic mild glomerulonephritis, manifested by 
recurrent asymptomatic gross hematuria.  This condition 
reportedly had existed prior to service but had been 
aggravated by service.  He also had a parasitic infection of 
the gastrointestinal tract involving trichuriasis and 
necatoriasis.  

Post-service medical records show that in the years 
immediately following service, the veteran had episodes of 
hematuria.

Since service, service connection and a noncompensable 
evaluation have been in effect for the parasitic intestinal 
infection involving trichuriasis and necatoriasis.  Service 
connection is also established for glomerulonephritis with 
arterial hypertension, and for many years this has been rated 
10 percent.

The veteran was given a VA examination in January 1980, which 
diagnosed chronic glomerulonephritis, and mild hypertension 
secondary to glomerulonephritis.  

On VA hospitalization in October 1981 due to blunt body 
trauma, in reporting his past history, the veteran said that 
he once lost his vision for one month but medical evaluation 
led to no diagnosis.  

The veteran was hospitalized at a VA medical facility in 
August-September 1987.  He had a variety of complaints 
including upper extremity weakness, headaches, and vision 
problems for a month and a half.  Historically, the veteran 
described an episode of left-sided numbness several years 
earlier and an episode of bilateral lower extremity numbness 
and weakness 10 years earlier.  The discharge diagnosis on 
this 1987 hospital admission was MS.

VA treatment records from 1987 and later reflect ongoing 
treatment for various problems, such as MS, gastritis, 
gastroesophageal reflux disease, and mental problems.  In 
November 1991, he had an acute exacerbation of MS with 
symptoms of blurred vision, dizziness, and left-sided 
paresthesias.  He was also diagnosed with acute atrial 
fibrillation.  On VA treatment for MS in November 1992, it 
was noted that MS had been diagnosed in 1987 and the veteran 
was in the process of applying for Social Security 
Administration disability benefits.  On VA neurological 
examination in November 1992, the veteran described visual 
problems, balance and gait problems, and left cheek numbness.  
Examination showed left-sided hypotonia with mild left upper 
extremities drift, and a mild head tremor.  The diagnosis was 
MS.  

On VA examination in December 1992, blood pressure was 
155/100.  Diagnoses were demyelinating disease, MS, and 
arterial hypertension (not treated) with bradycardia.  On VA 
heart examination in December 1992, blood pressure was 
130/80.  It was noted that he had presented in service with 
hematuria, which had healed.  There was no hepatosplenomegaly 
on abdominal examination.  The diagnosis was a well 
documented episode of transient atrial fibrillation, whose 
cause was undetermined although an acute electrolyte 
disturbance brought on by nausea could have been the cause.  
The examining doctor stated that arrhythmia is described with 
muscular dystrophy, but not with MS.  

On VA intestines examination in December 1994, the veteran 
denied recurrence of intestinal parasitosis since the mid 
1960s, although he did have occasional diarrhea to the 
present.  The problem would usually subside spontaneously 
within hours.  He said he was frequently seen for epigastric 
burning pain and heartburn.  He related he was being treated 
with medication for upper gastrointestinal problems.  Blood 
pressure was 140/76.  The diagnosis was no significant 
evidence of intestinal parasitosis on examination.   

A December 1994 parasitology smear was negative for occult 
blood.  

On VA examination in December 1994, he reported occasionally 
dark urine with dull low back pain, but no colicky pain.  It 
was noted that laboratory reports in the record for other 
problems had always showed normal BUN and creatinine.  His 
abdomen was soft and depressible, without hepatosplenomegaly.  
The kidneys were not palpable, and there were no renal 
masses.  There was no history of calculi.  Blood pressure was 
140/76.  The diagnosis was no significant renal function 
abnormality on examination, and history of glomerulonephritis 
in 1966.  In a January 1995 note to the report, the examiner 
stated that a December 1966 biopsy had been normal and had 
not showed pathological diagnosis; the diagnosis of 
glomerulonephritis was clinical.  

Medical records in 1995 include a number of blood pressure 
readings which generally were within normal limits.  When the 
veteran was seen for a complaint of recent flank pain in 
September 1995, hematuria was noted, most likely due to renal 
calculi.  There was tenderness to palpation.  Intravenous 
pyelogram and nephrotogram from October 1995 showed a 5 
millimeter calculus in the right U.V. junction producing mild 
dilatation of the right pelvicalyceal system and ureter.  
There also was a small calculus in the right kidney and a 
suggestion of a small one on the left.  He had an apparent 
indentation of the floor of the urinary bladder that could be 
due to extrinsic pressure by an enlarged prostate.  
Otherwise, there was no significant abnormality of the 
kidneys, pelvicalyceal systems, visualized segments of the 
ureters, and urinary bladder.  The assessment was uro- and 
nephrolithiasis.  

On VA neurological examination in March 1997, it was noted 
that he had been hospitalized in 1987 for MS after 
complaining of headaches, dizziness, and numbness.  Blood 
pressure was 160/80.  The diagnosis was MS since 1987 and 
confirmed in 1992.

The veteran underwent VA examination in April 1997.  It was 
noted that he had been on disability since 1992 due to MS.  
He complained of insomnia and low back pain.  He also 
complained of diarrhea alternating with constipation; when he 
had diarrhea, it would last for 2 to 3 days with many bowel 
movements per day.  He also described heartburn, which was 
controlled by medication.  He denied nausea and vomiting.  
Blood pressure was 127/77, 136/74, and 144/76.  Soft, 
depressible peristalsis was present in the abdomen; there 
were no abdominal masses or visceromegaly.  The bladder was 
palpable just below the umbilicus with discomfort.  The 
diagnoses included MS; hiatal hernia with gastroesophageal 
reflux; labile arterial hypertension, controlled without 
medications; heart arrhythmia by history; and anxiety 
reaction possibly secondary to MS.

On VA examination in April 1997, he denied having renal 
colic, hematuria, dysuria, urinary frequency, or flank 
tenderness.  The physical examination was normal.  An 
abdominal X-ray showed no evidence of renal or ureteral 
calculi.  BUN and creatinine levels were within normal 
limits.  There was no evidence of urinary tract infection.  
The diagnosis was a history of urolithiasis, with no present 
evidence of urinary tract infection or urolithiasis.  

On treatment in April 1997, his blood pressure was 144/76.  
In August 1997, he was seen for stomach problems with 
diarrhea that cleared; blood pressure was 127/72.  

In correspondence received in August 1997, the veteran 
reported that he had been unable to work since 1991 and had 
been hospitalized more than 4 times for his kidney condition, 
most recently in 1991.  He contended that he had developed MS 
as a result of his kidney condition.

In July 1998, the RO awarded non-service-connected disability 
pension, based on the veteran's non-service-connected 
conditions such as MS, peptic ulcer disease, hiatal hernia, 
gastroesophageal reflux, and anxiety reaction secondary to 
MS, and with consideration also given to the established 
service-connected conditions.  

On VA examination in September 2000, the veteran denied anal 
pruritis, weight changes, nausea, and vomiting.  He 
complained of alternating episodes of constipation with 
diarrhea.  He had no history of fistula.  He had normal 
peristalsis and a soft and depressible abdomen.  He did not 
have malnutrition, anemia, or any other debility.  He 
reported occasional lower abdominal discomfort not associated 
with any other symptoms.  Laboratory testing for ova and 
parasites was negative.  The diagnosis was trichuriasis, by 
history.  

On VA hypertension examination in July 2001, it was noted 
that there was no clinical evidence of renal insufficiency or 
cardiac complications.  He was taking ACE inhibitors to 
control his blood pressure.  His blood pressure was 140/72, 
136/70, and 140/70.  Sinus rhythm was normal, and there were 
no murmurs; heart sounds were normal.  An EKG was reported to 
be pending.  Diagnoses were arterial hypertension and 
glomerulonephritis.  

The veteran underwent a VA neurological examination in 
October 2001.  According to the veteran, he had bilateral 
lower extremity numbness in 1970, without diagnosis, and in 
1976 he lost vision in his left eye for several weeks.  He 
reported being diagnosed with MS in 1987 after presenting 
with an episode of hemibody numbness and right hand ataxia.  
He also reported that his last exacerbation consisting of 
left hemibody numbness was in 1992.  He described obvious 
flare-ups and relapses of his condition, with heat as a main 
precipitating factor and aggravating factor.  He was not 
taking medications to prevent relapses.  He had had 
approximately 6 flare-ups of the disease since 1976.  The 
impression on examination was MS (relapsing remitting 
course).  The examining doctor noted glomerulonephritis and 
hypertension, and he stated that there was no relationship 
between these entities and the veteran's MS.  He remarked 
that the cause of MS was uncertain most of the times; 
environmental factors had been postulated as a main cause, 
but the general community had not accepted a specific cause.  
He also stated that the veteran had comorbid diseases and 
that there was no relationship between one and the other.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statements of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
relevant records have been obtained, and VA examinations have 
been provided.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A.  Increased ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

1.  Glomerulonephritis with arterial hypertension.

The veteran seeks an increase in the current 10 percent 
rating for glomerulonephritis with arterial hypertension.

The criteria pertaining to evaluation of nephritis changed 
February 17, 1994, during the pendency of the appeal.  

Under the old criteria, a 10 percent rating is warranted for 
mild chronic nephritis manifested by albumin and casts with a 
history of acute nephritis or associated mild hypertension, 
diastolic 100 or more.  A 30 percent rating is warranted for 
moderate chronic nephritis, manifested by albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
transient or slight edema or hypertension, diastolic 100 or 
more.  A 60 percent rating is warranted for moderately severe 
chronic nephritis, manifested by constant albuminaria with 
some edema; or moderate retention of non-protein nitrogen, 
creatinine, or urea nitrogen; or moderately decreased kidney 
function or moderate cardiac complications.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (1993).

Under the new criteria, pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7502 (2002), chronic nephritis is rated as 
renal dysfunction.  The new criteria also provide that renal 
dysfunction with albumin and casts with history of acute 
nephritis; or hypertension that is noncompensable under 
Diagnostic Code 7101 warrants a 0 percent rating.  Renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension that is at least 10 percent 
disabling under Diagnostic Code 7101, warrants a 30 percent 
rating.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101, warrants a 60 percent rating.  38 C.F.R. § 4.115a 
(2002).

The criteria for evaluating hypertension have also been 
revised during the pendency of the appeal, effective January 
13, 1998.  

Under the old version of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997) for hypertensive vascular disease (essential 
arterial hypertension), a 10 percent rating is warranted 
where diastolic pressure is predominantly 100 or more, or 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressue 
predominantly 100 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more with 
definite symptoms.  A 40 percent rating is warranted where 
diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.

Under the new criteria pertaining to hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002), a 10 
percent rating is warranted where diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or the individual has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted where diastolic pressure is 
predominantly 120 or more.

Separate ratings are not to be assigned for disability from 
disease of the heart [e.g., hypertension] and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.  The Board notes that neither of 
these conditions (absence of kidney or regular dialysis) is 
involved in this case; thus separate ratings for 
glomerulonephritis and for hypertension are not permitted.  

The Board notes that renal insufficiency related to 
glomuleronephritis has not been found recently on medical 
studies.  There have been some episodes of hematuria (blood 
in the urine), although there is a question as to whether 
this is related to glomuleronephritis.  Recent medical 
records indicate that medication is now required to control 
hypertension.  It is questionable whether, historically, 
diastolic blood pressure has been predominantly 100 or more 
without medication, although there have been some readings 
meeting this level.  It seems reasonable to concluded that 
antihypertensive medication is now needed to keep diastolic 
blood pressure below 100.

In rating this disability, it must be remembered that it is 
not always necessary to show every one of the findings listed 
in a diagnostic code for a particular percentage rating, 
provided that the overall functional impairment approximates 
the criteria for the percentage rating.  See 38 C.F.R. 
§ 4.21.  The Board has also considered the provisions of 
38 C.F.R. § 4.7 concerning which of two alternative ratings 
to assign, as well as the requirement of 38 U.S.C.A. 
§ 5107(b) that the veteran is to be given the benefit of the 
doubt when the evidence is in equipoise.  With this in mind, 
the Board finds that the veteran's service-connected 
glomerulonephritis with arterial hypertension is manifested 
by moderate chronic nephritis without renal insufficiency, 
and the need to use antihypertensive medication to keep 
diastolic blood pressure below 100.  Hypertension would be 
rated 10 percent under Code 7101.  As noted, separate ratings 
for hypertension and nephritis may not be assigned, although 
the fact that hypertension is 10 percent disabling under Code 
7101 influences the rating which is to be assigned under Code 
7502 for nephritis.  Considering all the evidence, the 
criteria for a 30 percent rating for glomerulonephritis with 
arterial hypertension are met under Code 7502, and an 
increased rating to this level is granted.




2.  Parasitic intestinal infection

Since service, the veteran has been assigned a noncompensable 
(0 percent) rating for the parasitic intestinal infection 
involving trichuriasis and necatoriasis.

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

This condition is to be rated by analogy to the criteria for 
intestinal or hepatic distomiasis.  Distomiasis is rated 0 
percent when there are mild or no symptoms; a 10 percent 
rating is warranted for moderate symptoms; and a 30 percent 
rating is warranted for severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7324.

The medical evidence indicates that the parasitic intestinal 
infection involving trichuriasis and necatoriasis has been 
inactive for years.  While the veteran has gastrointestinal 
symptoms from other ailments, such have not been attributed 
to the old parasitic infection.  At a recent VA examination, 
laboratory testing for ova and parasistes was negative, and 
the old parasitic infection was noted by history only.  

The weight of the credible evidence demonstrates that this 
condition is currently asymptomatic, and thus a 0 percent 
rating under Code 7324 is proper.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

B.  Service connection for MS

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for multiple 
sclerosis if it is manifest to a compensable degree within 7 
years after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

There is no medical evidence of MS during the veteran's 1966-
1967 active duty, or within the 7 year presumptive period 
after service.  MS was first diagnosed in 1987, 20 years 
after service.  The veteran maintains that MS began in 
service or is secondary to his service-connected 
glomerulonephritis with hypertension.  However, he is a 
layman as thus has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  A VA examiner in 2001 noted that 
there was no relationship between the veteran's MS and his 
service-connected glomerulonephritis with hypertension, and 
the doctor also pointed out that the cause of MS is unknown.

The weight of the credible evidence shows that MS began many 
years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by a 
service-connected condition.  MS was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected disability.  The 
requirements for direct, presumptive, or secondary service 
connection for MS are not met.  As the preponderance of the 
evidence is against this claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



C.  TDIU rating

A total disability rating for compensation based on 
individual unemployability (a TDIU rating) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered. 38 C.F.R. § 
4.19.  

The veteran's only service-connected disabilities are 
glomerulonephritis with arterial hypertension (rated 30 
percent, pursuant to the present Board decision), and a 
parasitic intestinal infection (rated 0 percent).  The 
combined service-connected disability rating is 30 percent.  
38 C.F.R. § 4.25.  Therefore, the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis.  The 
evidence does not suggest that the veteran's service-
connected disabilities would render it impossible for the 
average person to follow a substantially gainful occupation.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
Board finds no circumstances which would warrant referral of 
the case to the designated VA official for consideration of a 
TDIU rating on an extraschedular basis.

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

An increased 30 percent rating for glomerulonephritis with 
arterial hypertension is granted.

A compensable rating for a parasitic intestinal infection 
(trichuriasis and necatoriasis) is denied.

Service connection for MS is denied.

A TDIU rating is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



